Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
LISA MARIE BASCH,                                       )                     No. 08-04-00327-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       383rd District Court
)
ANDREW BASCH,                                            )                   of El Paso County, Texas
)
                                    Appellee.                          )                      (TC# 2004CM5082)

MEMORANDUM OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that Appellant has failed to file a brief or respond to our
inquiry letter, we dismiss the appeal.
FACTS
            On January 27, 2005, this Court informed Appellant by letter that her brief was past due and
no motion for extension of time had been filed.  The Court advised Appellant that her appeal would
be dismissed unless she responded within ten days and provided a reason why the appeal should be
continued.  See Tex.R.App.P. 38.8.  No reply has been filed.
            This court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  Dismissal is also appropriate where the appellant has failed
to comply with a notice from the clerk requiring a response within a specified period of time.  See
Tex.R.App.P. 42.3.  We have given notice of our intent to do so, requested a response if a reasonable
basis for failure to file the brief exists, and have received none.  We see no purpose that would be
served by declining to dismiss this appeal at this stage of the proceedings.  Pursuant to Tex.R.App.P.
42.3(c) and 38.8(a)(1), we dismiss the appeal for want of prosecution.


April 28, 2005                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.